DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference 16 for the sensor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: consecutive commas on page 3, lines 8 and 23 and on page 4, lines 12, 15 and 25.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimiabeigi (WO 2016118466 A1) in view of Krishnamurthy (WO 2016126688 A1).
 In regards to claim 1, Kimiabeigi (figure 1) discloses a stator arrangement (101) comprised of stator coils (114, 119, 123, 135 137 139 and 141) and converters (125 and 127) where a converter (125) supplies a first (119) and second (135) stator with electrical energy wherein a third stator coil (123) is supplied with electrical energy supplied by a converter that is different that supplies the first and second stator coils with electrical energy.
Kimiabeigi does not teach a stator arrangement for a linear drive.
Krishnamurthy (figure 3) discloses a plurality of stators with a linear arrangement. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a plurality of stator coils with 
In regards to claims 2-3, 5 and 11-13 Kimiabeigi discloses a first and second converter that is configured to supply at least two stator coils with electric energy.
Kimiabeigi does not teach the converters connected to connected elements that are connected to supply segments that supply electrical energy to the converters, nor does he teach the stator arrangement in the form of a track where a sensor can control a rotor relative to the stator arrangement that can be oriented in either a vertical or horizontal direction that could be used for an elevator arrangement.
Krishnamurthy (figures 2 and 3) discloses a plurality of stators (226) connected to motor segments (222a-222d) that are powered by a plurality of electrical buses (371-374). The electrical buses are connected to a plurality of converters (361a-361d, 362a-362d, 363a-363d) which is powered by a grid (302) and battery backup (381a-381d, 382a-382d, 383a-383d, 384a-384d), which arrange for an elevator system. The rotor is controlled by a sensor (252) to help control the motion of the elevator car.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design stator arrangement to a power distribution system that incorporates multiple power connections to create a redundancy that helps minimize possible electrical failure of the system and allows the stator system to continue to operate despite a localized electrical failure for an elevator system.


4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimiabeigi (WO 2016118466 A1) in view of Krishnamurthy (WO 2016126688 A1) and further in view of Heidelberg (EP 0299137 A1).
In terms of claim 4, Krishnamurthy (figure 3) in view of Kimiabeigi discloses a stator arrangement with a plurality of stator coils connected to converters where its powers at least one stator coil. The plurality of converters is connected via a plurality of electrical buses powered by a grid. 
Krishnamurthy does not teach the combination of electrical connection elements and converters that can be individually mountable or removable to the stator arrangement.
Heidelberg (column 2, paragraph 1) discloses a stator that is divided into sections that consist of a sensor and a pair of current conductors.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a stator arrangement where the converters and electrical connections can be individually divided to help reduce the cost of components when a localized failure occurs to one converter/element component that can be removed and replaced and still maintain operation of the stator-rotor system.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kimiabeigi (WO 2016118466 A1) in view of Krishnamurthy (WO 2016126688 A1) and further in view of Pasini (EP 2685616 A1).
In terms of claims 7-10, Krishnamurthy in view of Kimiabeigi discloses a stator arrangement with a plurality of stator coils connected to converters where its powers at least 
Krishnamurthy (figure 3) does not teach a set with a converter-electrical supply segments combination is arranged perpendicular to the stator coils where they are connected to at least a supply terminal with two supply lines and at least one supply segment has at least one converter.
Pasini (figure 2) discloses a converter (42) perpendicularly arranged from the linear stator coils (16) and electrically connected at least one converter and connected to a terminal with at least 2 supply lines. The converters are connected to the supply terminal (44) with two connection elements that are connected to the same supply terminal. The first stator group are connected to a set of supply lines connected to one supply terminal and a second stator group connected with a separate set of supply line to a second supply terminal. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a stator arrangement with a transverse installation of the converts that is perpendicular with the stators and the first stator-converter group connected with two supply lines to a first supply terminal that has two supply lines where the second stator-converter group is connected identically to a second supply terminal to help minimize the installation space required for the converters and provide a redundant systems of electrical connections from the stator to the converter to the supply terminal to perform localized maintenance and maintain operation of the linear drive.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (517)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HENRY K CHO/             Examiner, Art Unit 2837 




/ELVIN G ENAD/             Supervisory Patent Examiner, Art Unit 2837